DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Alternative Names
4-1BB is also commonly known as CD137 and TNFRSF9 (p. 1, line 10, of specification)

Drawings
The drawings are objected to because 1) in many cases the figure number has separated from its figure so that it is hard to tell what the number belongs to a figure, see for example, first page of drawings where it is not clear if the middle figure is part of Fig. 1 or Fig. 2, or see page 5; and 2) in Fig. 15 and 16 the axes labels are completely or partially in Chinese and for the top left panel of Fig. 16 the title is partly in Chinese.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specification uses the acronym “CAR” to mean “chimeric antigen receptor” (see p. 24, line 13). The first occurrence of acronyms or abbreviations should be accompanied by the full name of the things .
Appropriate correction is required.

Nucleotide and/or Amino Acid Sequence Disclosures
In accordance with 37 C.F.R. 1.821(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. Currently, sequences are referred to with a period after “NO” in the specification and claims.
Appropriate correction is required.


Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiency and the required response to this Office Action are as follows:
The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Claim Objections
Claim 9 objected to because of the following informalities: The claim recites a “CAR” construct. This is an acronym used in the specification to mean “chimeric antigen receptor” (see p. 24, line 13). The claim should at the first occurrence of acronyms or abbreviations set forth the full name of the things referred to for clarity. Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and dependent claims 5, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what a “derivative sequence” is. This term is not defined in the specification and has not art-recognized meaning. As a result, the metes and bounds of the claim cannot be determined.

Claim 9 is also indefinite because it recites the limitation "the scFv" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antibody or antigen-binding fragment thereof binding 4-1BB comprising a heavy chain variable region (VH) comprising CDR1-3 of SEQ ID NO:2-4 and a light chain variable region (VL) comprising CDR1-3 of SEQ I DNO:6-7, or comprising a VH comprising CDR1-3 of SEQ ID NO:6-8 and a VL comprising CDR1-3 of SEQ ID NO:14-16, or which comprises a VH of SEQ ID NO:9 and VL or SEQ ID NO:13, or VH of SEQ ID NO:1 and VL of SEQ ID NO:5, for a CAR comprising an scFv of one of the above antibodies with a transmembrane domain and intracellular signaling domain in order, and for a method of treating cancer comprising administering to a subject in need thereof an agonist antibody comprising one of said above antibodies, does not reasonably provide an.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 1 is drawn to a heavy chain variable region (VH) of an antibody comprising CDR1 of SEQ ID NO:2 or 10, CDR2 of SEQ ID NO: 3 or 11 and CDR3 of SEQ ID NO:4 or 12, or any one of those sequences further comprising a derivative sequence that is optionally added, deleted, modified and/or substituted with one amino acid and capable of retaining the binding affinity of 4-1BB. Claim 3 is drawn to a light chain variable region (VL) of an antibody similarly comprising alternative CDRs for CDR1-3. Claim 9 is drawn to a “CAR” comprising a scFV with the VH of claim 1 and a VL as set forth in claim 3. Claim 10 is drawn to a method of treating a 4-1BB related disease by administration of an active ingredient comprising a VH of claim 1 and/or VL as set forth in claim 3.
There are several issues of enablement with the claims. First, the specification has not shown how to use a VH or VL that is not part of an antibody or antigen-binding fragment thereof that binds 4-1BB. For claim 1 and dependent claims, neither variable region alone binds 4-1BB, so that saying a derivative sequence ‘retains binding affinity of 4-1BB’ has no meaning.  Further, there is direction for determining under what conditions an antibody comprising both a VH and VL would be “capable” of binding 4-1BB.  Additionally, even if the VH were paired with a VL, the claims are not enabled for the current scope of mixing-and-matching CDRs from two separate antibodies or for mixing-and-matching VH and VL from separate antibodies, or for CDR derivative sequences as part of a VH that functions in conjunction with a VL to bind 4-1BB. It is noted that while claims 6 and 7 define the sequence of the VH and VL of claim 5, claim 5 itself does not require the presence of both the defined VH and VL in the antibody. Further claim 9 is drawn to a CAR, with no further limitation other than that it comprises an scFv that binds 4-1BB and comprises the VH of claim 1 and VL which presents two alternatives for 
The specification teaches anti-41BB antibodies 57B3D10 and 113F6C6 (Tables 1 and 2) as well as other 4-1BB-binding antibodies for which it is not disclosed if they are agonists or antagonists (Table 6) and which were not tested further for activity because their activity was lower (p. 17, lines 6-11). The specification has not taught how to use a single VH or VL when it is not part of a particular antigen-binding domain.  Further, for an antibody, it is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework (FR) sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of a heavy with a light chain variable region is required in order to form a functional antigen binding site. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Chen et al. (EMBO J. 14 (12): 2784-2794, 1995) teach that the substitution of a single amino acid in CDR-H2 of an antibody can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure I). The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. While other amino acid changes in antibodies produced only small or insignificant changes in binding affinity, the complexity of antigen binding and affinity by antibodies is high. Even though there are some publications which acknowledge that CDR-H3 is important, the conformations of other CDRs as well as framework residues (FRs) influence binding. There is no information in the specification about which amino acids of the CDRs and/or FRs (framework regions) are necessary and/or sufficient for specific 4-1BB binding. Claims 1 and 2 encompasses both derivatives which are different than the CDRs disclosed, as well as substitution of one or more CDR from antibody 57B3D10 with that of antibody 113F6C6, and vice versa. The sequences of these antibodies are very different, including in their i.e., framework regions, are known to affect antigen binding.
There is no evidence or reasonable expectation that CDRs could be mixed-and-matched between antibodies to produce a functional 4-1BB-binding antibody or fragment thereof, because as the prior art shows, small changes in CDRs can disrupt antigen binding. While the two antibodies 57B3D10 and 113F6C6 from which the CDRs come have similar activities, they are not identical in structure or function.as shown by their different abilities to stimulate IL-2 Biochemistry of Antibodies, 1970, p. 160), "Thus, to restore activity it is not sufficient that the two chains are combined. It is also necessary that the two chains possess a certain specificity if the antigen-binding capacity is to be restored."   Later, Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….” For the above reasons, the claims are enabled for a 4-1BB antibody or antigen-binding portion thereof comprising a VH and VL comprising CDR1-3 of the heavy and light chain of the same antibody with no derivative sequence, while they are not enabled for the full scope as currently broadly claimed.
The CAR construct of claim 9 is defined only by the presence of a scFv which binds 4-1BB, wherein the VH is of claim 1 and VL is as set forth in claim 3. There is no further function associated with construct and no further structure to confer any other function besides binding 4-1BB. What distinguishes the claimed CAR from a 4-1BB-binding scFv is not disclosed and, therefore, one skilled in the art would not know how to use it beyond that activity. As discussed above, the VH (including derivatives) and VL allow for mixing and matching of CDRs from different antibodies without a reasonable expectation of successful production of a variable domain that functions in the binding of 4-1BB. 
The instant method of claim 10 is drawn to preventing or treating a 4-1BB related disease. There are several enablement issues with the claim. First, in order to be able to prevent a disease such as cancer or multiple sclerosis (an autoimmune disease), one must first be able to anticipate its onset and second be able to maintain administration of the active agent throughout the duration of susceptibility so it does not occur.  The term “preventing” generally carries the 6” This finding contrasts with the showing that several other anti-4-1BB agonist antibodies lessened induced and spontaneous mouse models of autoimmunity.  “The paradox of agonistic 4-1BB mAb mediating both T-cell activation and dysfunction is poorly understood, but may potentially be a result of the time course and dynamics of 4-1BB ligation. Initial stimulation of 4-1BB promotes the activation and proliferation of antigen-specific CD4+ T cells, but these pathogenic T cells are more subsequently prone to apoptosis.” Contradictory roles for 4-1BB on T regulatory cells (Tregs) are the supported by the showing that agonist anti-4-1BB antibodies can inhibit suppressive functions and also induce Treg proliferation (p. 51, middle of first full paragraph). Clinical trials using agonist 4-1BB IgG4 mAb showed liver toxicity with higher doses and low efficacy with lower doses when used as a monotherapy (p. 52, “Urelumab” section). A different agonist anti-4-1BB antibody, utomilumab, was used for some therapeutic success in cancer treatment alone but particularly in combination with a different immune checkpoint inhibitor antibody (pp. 52-53, “Utomilumab” section). Using mouse models to examine the liver toxicity showed that 4-1BB mAbs induced mononuclear inflammation and the toxicity was T cell- and 4-1BB-dependent. Liver toxicity was also found in mice with hepatitis-B virus treated with 4-1BB antibody, pointing to the role of non-specific memory CD8+ T cells (p. 53, paragraph bridging cols. 1-2). Direct intratumoral administration is discussed as a promising means to avoid unwanted toxicity (p. 54, col.1, first two full paragraphs), however, the skilled artisan could not use this localized approach for diseases other than cancer encompassed by the claims, such as autoimmune diseases or viral infection.  Also, targeting 4-1BB activity to cancers by using bispecific anti-4-1BB antibodies has shown promise (p. 54, third full paragraph), although, this is not recited in the instant claims and a limitation to a generic 4-1BB bispecific antibody would not be enabled without more specificity as discussed in Chester et al. and above. In summary, for claim 10 while a method of treating cancer comprising administering as an active agent the antibody of 57B3D10 and 113F6C6 disclosed in the specification is enabled, the claims are much broader and not enabled for their full scope.




Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims depending from claim 1 encompass an antibody variable heavy chain region (VH) comprising, individually, CDR1-3 from either of two antibodies or apparently derivative CDRs thereof. Other claims are drawn to a VL or antibody comprising a VL with claim language similar to that used to describe the VH.  The VH and VL are not required to be part of a particular antibody or work in concert to bind a particular antigen, with the exception of the scFv of claim 9. Claim 10 requires prevention or treatment of a 4-1BB related disease.
Seventeen human antibody clones, each with a distinct antigen-binding sequence, were shown to bind 4-1BB (Tables 6 and 12-13), though 15 were not tested further for activity because their activity was lower (p. 17, lines 6-11). The two antibodies selected for further analysis, 57B3D10 and 113F6C6, bound 4-1BB, induced IFNgamma secretion and at least at a and light chain variable region (VH and VL) as set forth in Table 6 or 7, meets the written description provision of 35 USC 112, first paragraph. It would not meet the written description provision for the full scope of claim 10, which requires an active ingredient that must be therapeutically active against a 4-1BB related disease. Further, no CAR (chimeric antigen receptor) is described, but only a scFv that could be part of a CAR. It is noted that for the scFv or claimed VH or VL, the only portion described are CDR1-3. There is no description of framework regions or, for the scFv of the CAR, no description of a linker.  However, the claims are directed to or encompass CDRs comprising derivative sequences, which are undefined, and VH or VL that may have mixed CDRs from the two different antibodies, 57B3D10 and 113F6C6. There is no working example of a 4-1BB-binding antibody or antigen-binding fragment thereof having other than the six CDRs (3 from both VH and VL) from the same single antibody. The prior art does not support variation of CDRs or antibody VH and VL, separately or together. For example, Herold et al. (Scientific Reports, 7:12276, DOI:10.1038/s41598-017-12519-9, Sept. 2017), shows by mutating conserved regions of VH and VL, almost all VH mutants led to decreased antigen binding affinity, while the VL was more permissive (p. 4, 2nd and 3rd paragraphs). However, when CDR regions were switched between variable domains, it was found that for the VH binding to antigen not only the CDRs but framework regions were also a determining factor (p 9, 6th paragraph). Also, the interaction between the VH and VL was found to be important as shown by when the VL was absent, the antigen binding loop VH:93-107 showed large fluctuations. “Hence, complex formation of the VL and VH domains appears to lock some of the antigen binding loops into distinct conformations.” (p. 11, first paragraph) It was discussed that (p. 11, start of 3rd paragraph), “The relationship between structure, stability and binding affinity of VH and VL is still unclear. This is an important aspect for understanding antibody architecture both as the basis of our immune system and also in the context of the engineering of antibodies for therapeutic purposes. In this context, it was found that in mutants an increase in affinity is often accompanied by a decrease in stability and vice versa - and these consequences are difficult to predict33–39.” Further (p. 13, start of last paragraph), “It seems that during antibody biogenesis the st paragraph). The reference concludes (p. 14, end of 2nd paragraph and 3rd paragraph), “[B]inding to the antigen is affected by each CDR loop differently and changes in loop mobility can in principle affect antigen binding affinity in an unpredictable way. (¶) Taken together our data indicate that multiple determinants regulate the VH/VL association and the affinity for the antigen. The interplay between interface interactions and CDRs turned out to be complex with mutual influences on VH/VL association and antigen binding.” The role of amino acids outside the CDRs is also supported by Sela-Culang et al. (Frontiers in Immunology, Volume 4, Article 302, doi: 10.3389/fimmu.2013.00302, 2013), which additionally discusses that the structural basis of antibody-antigen recognition requires the combination of all six CDRs from a particular antibody. See at least abstract and section on CDRs, pages 3-7, ibid.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the anti-4-1BB antibodies or antigen-binding fragments thereof referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed structures, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only a 4-1BB antibody or antigen-binding fragment thereof comprising a heavy chain variable region (VH) comprising CDR1-3 of SEQ ID NO:2-4 and a light chain variable region (VL) comprising CDR1-3 of SEQ I DNO:6-7, or comprising a VH comprising CDR1-3 of SEQ ID NO:6-8 and a VL comprising CDR1-3 of SEQ ID NO:14-16, or which Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180282422 A1 teaches fully human agonist anti-4-1BB antibody (Example 8). Also taught is a scFv form of the antibody (Example 4).  A method of treating cancer by administration of the antibody is claimed (claim 7).  However, the CDR sequences are not the same as the instant antibody and this pregrant publication does not anticipate or make obvious the instant invention.
US 20170226215 A1 teaches agonist antibodies that bind CD137 (e.g., Example 3 and 6). In one embodiment, the antibody is a scFv ([0048]). Also shown is the ability of the antibodies to treat cancer in syngeneic or xenograft mouse models (Example 8). However, the CDR sequences are not the same as the instant antibody and this pregrant publication does not anticipate or make obvious the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        January 27, 2022